DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1, 2, 4-9, 11-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to object tracking.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards object tracking by applying the homography to a pixel location to determine a (x,y) coordinate identifying an x-value and a y-value in the global plane where the object is located; and applying the homography to the pixel value to determine a height of the object.
The closest prior art, Gu (US 2021/0056715), Pavlidis et al. (US 2003/0123703), and Lee et al. (US 2014/0055573) show related systems.
The Gu system teaches generating multiple object lists from different cameras (see figure 1, para. 0096, 0097), detecting objects in overlapping region of multiple cameras (see para. 0095, 0097),  a conversion homography matrix of coordinates in different images and coordinates in a global coordinate system (see para. 0107-0108), multiple object lists from different cameras (see para. 0095-0096).
The Pavlidis system teaches pixel coordinates for object detection (see para. 0017, 0175).


However, Gu, Pavlidis, and Lee fail to address: 
“…a first sensor configured to capture a first frame of a global plane for at least a first portion of a space, wherein:
the global plane represents (x,y) coordinates for the at least a portion of the space;
the first frame comprises a plurality of pixels;
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column; and
each pixel in the first frame is associated with a pixel value that indicates a distance between the first sensor and a surface in the space;
a second sensor configured to capture a second frame of at least a second portion of the space, wherein the second portion of the space at least partially overlaps with the first portion of the space to define an overlap region; and
a tracking system operably coupled to the first sensor and the second sensor, comprising:
one or more memories operable to store:
a first homography associated with the first sensor, wherein the first homography is configured to:
translate between pixel locations in the first frame and (x,y) coordinates in the global plane; and
translate between pixel values in the first frame and z-coordinates in the global plane;
a second homography associated with the second sensor, wherein the second homography is configured to translate between pixel locations in the second frame and (x,y) coordinates in the global plane;
a first tracking list associated with the first sensor, wherein the first tracking list identifies:
an object identifier for an object being tracked by the first sensor; and
pixel location information corresponding with a location of the object in the first frame; and
a second tracking list associated with the second sensor; and
one or more processors operably coupled to the one or more memories, configured to:
receive the first frame;
identify the object within the first frame;
determine a first pixel location in the first frame for the object, wherein the first pixel location comprises a first pixel row and a first pixel column of the first frame;
determine a first pixel value at the first pixel location;
determine the object is within the overlap region with the second sensor based on the first pixel location;
apply the first homography to the first pixel location to determine a first (x,y) coordinate identifying an x-value and a y-value in the global plane where the object is located;
apply the first homography to the first pixel value to determine a first height for the object;…”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663